 In theMatter of CURTISS-WRIGHT CORPORATIONandUNITED OFFICEAND PROFESSIONAL WORKERS OFAMERICA, CIOCase No. 9-R-1788.--Decided August 8, 1945Messrs. Carl TangemenandHarry E. Gregg,of Columbus, Ohio,.andMr. E. J. Lyons,of Buffalo, N. Y., for the Company.Miss Anne Berenholz,andMessrs.William EllisandEugeneBurkey,of Columbus, Ohio, for the CIO.Mr. E. C. Bundy,of Cincinnati, Ohio, .andMr. J. LawrenceRaimist,of New York, New York, for the AFL.Messrs. Clarence D. Bowser, Paul M. Holmes,andAlvan Tall-madge,of Columbus, Ohio, for the Engineers.Mr. Donald H. Frank,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon a petition duly filed by United Office and ProfessionalWorkers of America, CIO, herein called the CIO, alleging that aquestionaffecting commercehad arisen concerning the representationof employees of Curtiss-Wright Corporation, Airplane Division, Co-lumbus Plant, Columbus, Ohio, herein called the Company, theNational LaborRelationsBoard provided for an appropriate hearingupon due notice before James A. Shaw, TrialExaminer.Said hearingwas held at Columbus, Ohio, on May 10. and 11, 1945. The Company,the CIO, International Federation of Technical Engineers, Architectsand Draftsmen's Union, A. F. of L., herein called the AFL, and CentralOhio Group of Professional Engineering Employees, herein calledthe Engineers, by its Committee on Employment Conditions, ap-peared and participated.'All parties were afforded full opportu-nity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner's rul-ings -made at the hearing are free from prejudicial error and are1A representative of Office Workers Union, Local 21427, affiliated with the AmericanFederation of Labor, appeared at the hearing and stated that it claims no interest in theemployees involved herein.l3N.L. R. B., No. 30.207 208DECISIONSOF NATIONALLABOR RELATIONS BOARDhereby affirmed.All parties were afforded an opportunity to filebriefs with the Board.The request of the AFL for oral argument ishereby denied.Upon the entire record in the case, the Board makes the following:0FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYCurtiss-Wright Corporation is a New Jersey corporation with aplant at Cohimbus', Ohio, known as Airplane Division, ColumbusPlant, where it is engaged in the manufacture of aircraft frames andin the assembly of airplanes, under contract with the United StatesGovernment.The Airplane Division, Columbus Plant, is the onlyoperation of the Company involved in this proceeding.This plant isowned by the Defense Plant Corporation, and the equipment therein isthe property of the Defense Plant Corporation and the Navy Depart-ment; both are under lease to the Company.At this plant the Company uses in its manufacturing processes rawmaterials, consisting of aluminum and other metals, in excess of 75percent of which comes to it from outside the State of Ohio.Theplant's entire product is delivered to the government of the UnitedStates for use outside the State of Ohio.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDUnited Office and Professional Workers of America, affiliated withthe Congress of Industrial Organizations, is a labor organization ad-mitting to membership employees of the Company.International Federation of Technical Engineers, Architects andDraftsmen's Union, affiliated with the American Federation of Labor,is a labor organization admitting to membership employees of theCompany.Central Ohio Group of Professional Engineering Employees is anorganization which claims to represent certain employees of Curtiss-Wright Corporation for the purposes of collective bargaining.TheAFL questions the status of the Engineers as a labor organization.2We find it unnecessary to decide this question, in light of our deter-mination as to the appropriate unit and the elections to be directed,in Section IV,infra.7 The AFL based its allegation upon the grounds that(1) the Engineers is "employer-dominated,"In that employers are officers and members of the American Society of CivilEngineers which was instrumental in the establishment of the Engineers,and (2) theEngineers is precluded by its organic law from engaging in collective bargaining. CURTISS-WRIGHT CORPORATION209III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the CIO as theexclusive bargaining representative of certain of the Company's em-ployees until the CIO has been certified by the Board in an appro-priate unit.A statement of a Board agent, introduced into evidence at thehearing, indicates that the CIO represents a substantial number ofemployees in the unit it seeks.3We find that a question affecting commerce has arisen, concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.V. THE APPROPRIATE UNIT;THEDETERMINATION OF REPRESENTATIVESThe CIO seeks a unit of all office and clerical, and technical andprofessional employees of the Company, including hospital and first-aid employees, but excluding confidential and supervisory employees'This unit would be'composed of the same categories of employees whovotedin a consentelection held in August 1944.11The Company agrees8 The Field Examiner reported that the CIO submitted 1,161 authorization cards ; thatthe names of 3,622 persons were listed on the Company's pay roll in the unit sought bythe CIO ; and that all of the 90 percent of the cardswhich weredated bore dates sinceNovember' 1944.The AFL submitted 216 authorization cards. The names of 782 persons were listed on,the pay roll in the unit sought bythe AFL.Over one-half of the cards were undated.All of the dated cards bore dates since October 1944.The Engineers submitted 399 authorization cardsThe names of 394 persons were listed,on the pay roll in the unit sought by the Engineers.All of the cards bore dates sinceJanuary 1, 1945.'The CIO and the Company agree that all of the employees whose positions are ratedas carrying"Factor 11" (supervisory authority)in "The Curtiss-Wright Plan of SalaryJob Analysis and Evaluation"are supervisory employees within the Board's customarydefinition.While at certain points in the record it appeared that not all parties agreedthat all of these employees had supervisory authority,no testimony was adduced which,showed that any of them was not a supervisor.5Case No. 9-R-1492.The only union participating in that election was InternationalUnion, United Automobile,Aircraft and Agricultural Implement Workers of America, CIO(UAW-CIO),which lost the election.The unit agreed to between the union and theCompany was"all salaried professional,technical,office and clerical employees. . .includ-ing hospital and first-aid employees,but excluding all employees whose positions carryweight in Factor No.11 of 'Curtiss-Wright Plan of Salary Job Analysis and Evaluation'... and . . . job evaluation and labor utilization employees,personnel counselors,employ-ment interviewers,clerks handling supervisory-personnel records, the personnel reportsemployee, clerks'A' and I. B. M. operator'A' in the Personnel Records Section of thePersonnel Department,the secretary to the section head of the Tabulating Section, clerks'A' of the Pay-roll Department,teletype operators,training instructors,attorneys,physi-cians and supervisor-nurses, public relations representatives'A' and 'B,' the assistanteditor of the 'Curtiss-Wright-er,' field service representatives,field representatives, con-tract administrators'A' and 'B,' test-pilots,employees on the 'confidential roll,'time-,study 'A' employees,statistical control personnel,employees in the Contract Change Section,of the Estimating Department,industrial relations personnel,confidential secretaries...., secretaries to the sectional heads of the Accounting Department...,staff assistants,administrative assistants,and all other confidential employees."In the instant proceed-ing, no party raised objection to any of the exclusions of office and clerical personnel,which the CIO and the Company agreed are confidential,although the AFL objected tocertain exclusions sought pertaining to employees in the technical and professional sate.gorses, which are discussed hereinafter. `210DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the contention of the CIO that not only is the unit sought by-the CIO appropriate, but that it is the only appropriate unit for the.employees of this plant under the circumstances of this case. It.appears that all of the employees involved herein are salaried."The AFL seeks a unit of all technical employees of the Company,including group leaders,7 but excluding confidential and supervisoryemployees.This unit would consist of the employees sought to berepresented by the CIO, except for the office and clerical workers. It-is the claim of the AFL that technical employees cannot properly be-included in a unit of office and clerical employees, because of inherentdifferences in their working conditions and skills and the divergence,of their interests in the conditions of employment.The Engineers seeks a still smaller unit, limited to "professionalengineering" employees of the Company employed in the Engineering,'Tool Design, and Plant Layout Departments "whose qualifications arenot lower than those specified in Factor 1-C plus 2-D or in Factor 1-Dof The Curtiss-Wright Plan of Salary Job Analysis and Evaluation",but excluding confidential and supervisory employees.The "factor":system thus referred to was established by the Company as a meansof evaluating the positions in its plant for salary purposes by assign-ing to each job or position a certain numerical score.Such a score-represents a composite of numerical values assigned to various degreesor grades within certain "factors," such as the scope of duties, initia-tive exercised, degree of concentration, working conditions, and theexperience or educational qualifications which are requisite to the sat--isfactory performance of the job." ' One of the factors considered in-rating all jobs is Factor 1, "Scholastic Requirements"; another is Fac-tor 2, "Previous Related Experience." Factors 1-C plus 2-D, stated by-the Engineers as descriptive of the qualifications which would identifythe employees in its proposed unit, signify the equivalent of 4' yearsof high school education plus over 1 year of night, trade, or extension-training, or apprenticeship, plus 3 to 5 years of diversified experiencein a restricted field; Factor 1-D, the alternative characteristic stated-by the Engineers, signifies the equivalent of 4 years of general college,or study in a technical field.It is to be noted that, whereas the Company assigns certain numer-ical values in its scoring system tojobsfor which these particulardegrees of education or experience are deemed a necessary qualifica-6 For the past 2 years the Company has been under contract with Local 927 of the-UAW-CIO,covering all hourly paid employees and all production and maintenance em-ployees of the Company.A separate contract covers the plant guards,who are representedby the same local in a separate unit.None of the employees covered by those contractsis involved in the instant proceeding.7 The AFL stated that the group leaders are not supervisory employees,and no party-objected to their inclusion in the unit sought by,the AFL.8The Company's evaluation plan is a method of appraising jobs, not individual efficiencyor merit on the part of the particular incumbents of the jobs. CURTISS-WRIGHT CORPORATION211tion, the Engineers would apparently classify the Company's em-ployees, asindividuals,according to whether or not they possess thespecified degrees of education or experience, without regard to theirjobs.In other words, as we understand its position,° the Engineersseeks to represent,inter alia,all college graduates in certain depart-ments of the plant, even though some of these individuals may beincumbents of jobs for which college training is not essential, andengaged in work identical with that of other employees whose educa-tional training does not meet the Engineers' standards.'°A unit thusdelineated, upon the basis of the scholastic (or equivalent) history ofindividualemployees rather than on the basis of their function, wouldin our opinion be unworkable and inappropriate for collective bar-gaining purposes.-We note, in addition, that the Engineers seeksto represent "professional engineering" employees in only threedepartments in the plant, while the record reveals that there are otherengineers of equally high skill, performing work of equal creative-ness in other departments and throughout the plant as a whole.Wefind that the unit sought by the Engineers is not appropriate.We turn to the issues posed by the contentions of the CIO and theAFL. Except for the consent election of 1944,12 there has been no9Our interpretation of the Engineers'contention is confirmed by the provision of itsconstitutionwhich defines professional engineers as employees"who, . . . possessingintimate knowledge of mathematics and the physical sciences,gained by technological andscientific education,training and experience,and in a position of trust and responsibility,apply their knowledge in controlling and converting forces and materials,to use in struc-tures,machines, and products,and whose work requires the exercise of discretion andjudgment,is creative and original and of such character that the output cannot be stand-ardized;and those who, without the experience set forth, but having been graduatedfrom an approved educational institution and having received the degree of Bachelor ofScience or its equivalent,in Engineering,are engaged in engineering work"(Italicssupplied)30 At the hearing,the Engineers'representatives attempted to delineate the proposedunit terms of certain listed jobs,designated by the Company's code numbers.(Said codenumbers apparently bear no relation to the evaluation scores arrived at under the above-described Plan.)The theory upon which certain code numbers were selected and othersrejected was not explained,howeverThus, when a witness for the Engineers was askedfor the position of the Engineers in case the plant employed draftsmen of whom one hadprofessional education and the other three did not,but all four were engaged in the samework, he replied, "well,that would seem to be some case of arbitration there . . . Somebodywould be in the wrong place."Ultimatelythe Engineers'representative,admitting thatliemight have mistakenly omitted certain code numbers from the list, suggested that theBoard delineate a "professional engineering"unit.For the reasons indicated in the text,aside from the circumstancethatthe record herein does not contain a sufficient descrip-tion of each and every job which might be involved,we consider that a classificationpredicated upon the Engineers'concept of "professional" would not be a proper classi-fication for collective bargaining purposes.11We distinguish the cases in which we have recognized the appropriateness of unitsof "professional"employees,since in those cases the units found appropriate werefunc-tionalgroupings:Matter of Aluminum Company of America, The Aluminum cookingUtensil Company(Amendment to Decision and Direction of Election),62 N. L. R. B.318;Matter of Lockheed Aircraft Corporation,58 N L R. B 1188;Matter of GeneralElectric Company,57 N L. R B.81;Matter of Radio Corporation of America, RCAVictor Division,57 NL. it. B. 1283,Matter of Shell Development Company, Inc,38N. L. R B 192.12 See footnote 5,supra.662514-46-vol 63-15 212DECISIONS OF NATIONAL LABOR RELATIONS BOARD,collective bargaining history at this plant concerning the employeesinvolved herein.It is the contention of the CIO and the Companythat clericalandtechnical employees constitute an appropriate unitin this plant for the reason that these employees work so closelytogether that great problems would be created by establishing twoseparate units.A. company witness testified that all of these em-ployees work under the same pay plan ; that all work the salve hoursunder the same conditions of employment; that it is impossible foreither of these two general categories of employees to perform itsduties without the assistance of the other; that they work in the samerooms under the same supervision; and that there is frequent inter-change of employees in all salaried positions, including shifts from atechnical to a clerical job, and vice versa.Although an AFL rep-resentative stated that the interdependence of the two categories intheir work is no greater than is normally the case, the AFL did notchallenge the other testimony of the Company's witness and intro-duced no evidence to refute it.The Company points to its experienceat its Louisville plant where, it asserts, the interchange and promotionof employees was impeded by the separate seniority systems of twounits (clerical employees, and certain technicians) at that plant; theCompany foresees, moreover, difficulties inherent in reconversion andthe consequent lay-offs under a two-unit system for these employees.When these factors are considered, together with the circumstancethat there are single units for clerical and technical employees in otherplants of- the Company'13 we conclude that the technical employeesmay appropriately be included in a unit with clerical workers if suchunit is desired by the employees involved.We have, on the otherhand, frequently had occasion to recognize the inherent differences ininterests, background, and function between clerical workers and tech-nical workers ; 14 these differences exist in the plant under-considerationhere.We are likewise of the opinion, therefore, that the technical em-ployees may appropriately be represented in a bargaining unit apartfrom the clerical employees, if that is their preference.Accordingly,we shall afford the technical employees in our Direction of Electionsherein- the opportunity of expressing their desires as to unit by votingas a separate group.Subject to the contention of the CIO that under the circumstancesof this case there is no valid distinction between clerical and technical13At the Kenmore, Buffalo, and Research Laboratory plants of the Airplane Division,and at one plant of the Propeller Division14Matterof Boston Edison Company,51 N. L R. B 118;Matter of Spicer Manufactur-ing Corporation,55 N. L R. B. 1491 ; See alsoMatter of Aluminum Company of America,The Aluminum Cooking Utensil Company,61 N. L. R B 1066;Matter of Packard MotorCar Company,60 N. L. R. B 324;Matter of Stone & Webster Engineering Corporation,60N L. R. B' 124,Matter of Curtiss-Wright Corporation (Airplane Division, Louisville,Kentucky),52 N L. R B. 805,Matter of The Black & Decker Electric Company,47N. L. R B. 726. CURTISS-WRIGHT CORPORATION213employees, there is no disagreement as to the categories of employeeswhich should be included in a technical unit,15 except for the categoriesdiscussed hereinafter by the code numbers which designate their posi-tions.The Company and the CIO 16 would exclude the following froma technical unit, while the AFL seeks their inclusion :C'-70: This code number designates the position of a field representa-tive who would travel to the plants of customers, in order to aid in the.better use of the Company's products, to report performance anddifficulties encountered, and to recommend alterations and improve-ments by the preparation of detailed descriptions of the present prod-uct and future changes. Since the Company at present employs noemployees in this category we shall not determine at this time theinclusion or exclusion of such workers.E-23, E-.t4, and E-35:These code numbers describe three positionswhich call for the sane activities and duties, but which require a pro-gressively lower degree of proficiency.The Company contends thatthese employees should be excluded by any unit determination made.herein on the ground that they are confidential employees.These em-ployees estimate the cost of producing parts, assemblies, and changestherein; estimate the costs involved in subcontracting; and estimatethe value of scrap and reworkings. In the course of their work it isnecessary for them to know the profits which the Company may ex-pect from its production transactions, the man-hours required to pro-duce each article, and the cost of the labor involved therein. Sincethe record does not reveal, however, that these employees either haveaccess to individual personnel records or are involved directly in thedetermination of wages which the Company will pay, they do notcome within our definition of confidential employees,17 and we shallinclude then in the voting group of technical employees.S-60 and SLC1:The positions which bear these code numbers aretitled "Subcontract Quality Representative `A,' Field," and "Sub-contractQuality Representative `B,' Field," respectively.Theseemployees of the Company perform their duties at the plants of sub-contractors.There they assist and advise in the disposal of the sub-contractors parts, report production activities to the Columbus plant,and receive from that plant complaints and changes in the subcon-15Appendix A lists thecode numbers of the positionswhich the AFL statedat the hear-ing are those of the employees it seeks to representand which the Companyagreed aretechnical positionsIt appears from the record, however, that the Company adds,alters,or abolishes one code number on an average of every 2 weeks. Since 3 months has elapsedsince thehearing,it is apparent that this code number listcannot berelied on to deter-mine eligibilty of all employees to vote in the technical groupThe Board expects theparties hereto to alter that list insofar as is necessary to allow alltechnicalemployeesotherwise eligible, and no others,to cast their ballots in that voting grout).1°While the CIO did notstate itsagreementto these exclusions in the record,a Companywitness statedon the record, without objection, that theunit soughtby the CIOexcludesthe same employees.37Cf.Matter of Creamery PackageManufacturing Company,34N. L. R. B. 108.. 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDtractors' production, which these employees relay to the subcontrac-tors.Each of these employees is hired at the place where a subcon-tractor's plant is located, and his term of employment is normally theperiod which the subcontractor uses to complete his contract with theCompany.Rarely if ever does one of these employees visit the Co-lumbus plant.Their hours and conditions of employment are ofcourse determined by the subcontractor's plant.We are of the opin-ion that the interests of these employees and the other'technical em-ployees in conditions of employment are widely divergent, and thatthese employees may not appropriately be included in whatever unitdetermination is hereinafter made.We shall therefore exclude them.X-40 and X-31:These employees investigate accepted changes inproduction in order to determine the cost of the change, the increasedefficiency, and the savings possible.Likewise they investigate allproposed changes of a complex nature, to determine practicabilityand to compare with existing methods.As a result of such investiga-tion these employees report the suggestions to a labor-managementcommittee to which they, recommend rewards for the employees sub-mitting the suggestions.Thus these employees are directly influen-tial in the remuneration of other technical employees and comewithin our usual definition of confidential employees.We shalltherefore exclude them from whatever unit or units are hereinafterdetermined to be appropriate, as confidential employees.We make no final determination at this time of the appropriateunit.In accordance with our foregoing conclusions, we shall directthat separate elections by secret ballot be held among the employeesin the following voting groups who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tions herein, subject to the limitations and additions set forth in theDirection, upon the results of which elections will depend, in part,our determination as to the appropriate unit.There shall be ex-cluded from both' of these groups, in addition to those specificallynamed, all supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, and all confidentialemployees.1'The voting groups will be :Group 1.All office and clerical employees of the Company em-ployed at the Columbus plant, to determine whether or not theywish to be represented by the CIO for the purposes of collectivebargaining.Group .All technical employees of the Company employed atthe Columbus plant, including group leaders, and those employeesiswith the exception of those cmplo3 ees whose code numbers are E-23, E-24, and E-35,the supervisory and confidential classifications include those listed in the consent electionagreement;see footnote 5,supra CURTISS-WRIGHT CORPORATION215whose code numbers are E-23, E-24, and E-35, but excluding thosewhose code numbers are C-70, S-60, S-61,X-30, and X-31, to deter-mine whether they wish to be represented by the CIO or by the AFLor by neither of these labor organizations for the purposes of collec-tive bargaining.119If a majority of the employees in each voting group select the CIO,they will thereby be taken to have indicated their desire to constitutea single appropriate unit; selection of different representatives, how-ever, will be taken to indicate a desire to constitute separate appro-priate units.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain represen-tatives for the purposes of collective bargaining with Curtiss-WrightCorporation, Columbus, Ohio, separate elections by secret ballot shallbe conducted as early as possible,but not later than thirty(30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Ninth Region, acting in this matteras agent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations,among thefollowing groups of employees of the Company,who were employed'during the pay-roll period immediately preceding the date of thisDirection, including. employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laid off,and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding any whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the elections, and all confidentialemployees, and all supervisory employees with authority to hire, pro-mote, discharge,discipline,or otherwise effect changes in the statusof employees, or effectively recommend such action :1.All office and clerical employees of the Company employed at theColumbus Plant, to determine whether or not they desire to be repre-sented by United Office and Professional Workers of America, CIO,for the purposes of collective bargaining."'The record does not expressly disclose whether or not the Engineers desires to appearon the ballot for Group 2. It appears,however, that the Engineers has no intention ofrepresenting any but"professional"employeesWe shall therefore omit the Engineersfrom the ballot. 216DECISIONSOF NATIONALLABOR RELATIONS BOARD2.All technical employees of the Company employed at the Colum-bus Plant, including group leaders, and those employees whose codenumbers are E-23, E-24, and E-35, but excluding those whose codenumbers are C-70, 5-60, S-61, X-30, and X-31, to determine whetherthey desire to be represented by United Office and Professional Workersof America, CIO, or by International Federation of Technical Engi-neers, Architects and Draftsmen's Union, A. F. of L., for the purposesof collective bargaining, or by neither.APPENDIX AA-11E-19L-4P-18S-11T-27A-12E-20L-13P-19S-23T-28A-13,E-21L-15P-20S-24T-29A-17E-22L-16P-26S-33T-30A-44E-30L-19P-27S-31T-31C-3E-31L-20P-28S-54T-320-44E-32M-2P-30S-55T-34C-56E-37M-13P-31S-56T-38C-62E-38M-14P-33S-59T-44C-63E-39M-15P-34S-66T-45C-66E-40M-16P-39S-68T-46C-84F-3M-17P-40S-81T-47C-85F-18M-18P-43-S-84T-50D-1H-4M-19P-44S-88W-2D-2H-5M-20P-46T-1W-3D-10I--1M-21P-47T-3W-5E-61-3M-23P-48T-13X-22E-7I-4M-24P-49T-14X-23E`81-5M-25P-50T-18X-60E-91-14M-26P-61T-20X-61E-101-15M-27R-1T-21Z-1E-111-16P-14R-8T-23E-12L-1P-15R-9T-24E-15L-2P-16R-10T-25E-17L-3P-17S-10T-26[See,infra,63 N. L. R. B. 919, for Supplemental Decision and Sec-ond Amendment to Direction of Elections.]